The opinion of the court was delivered, by
Lowrie, C. J.
Among the class of institutions that are, by the Act of 16th April 1837, exempt from taxation, are universities and colleges established by law, and of course this includes the University of Pennsylvania, in all its parts that may properly be embraced by the term University, and therefore it includes its medical department. The buildings that have been ta.xed here are in the actual use of the medical college, which is a proper part of the university, and the University derives no income or revenue from the buildings, properly speaking.
The arrangement that is thought to give an income from the property, is merely an internal arrangement, by which the income of the different departments of the University is distributed for the benefit of the whole, without injustice to any. It is all income derived from the exercise of university functions, and not from the use of its property for other purposes. And therefore it does not fall under the Act of 14th April 1851, § 13.
Judgment affirmed.